Citation Nr: 0942730	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  05-13 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new or material evidence has been submitted to 
reopen the previously denied claim for service connection for 
an acquired psychiatric disorder.  
 
2.  Entitlement to service connection for an acquired 
psychiatric disorder.   

3.  Entitlement to service connection for alcoholism.  

4.  Entitlement to service connection for back condition.  

5.  Entitlement to service connection for headache condition.  

6.  Entitlement to service connection for lymphoma.  





REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

Katie Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1983 to 
January 1987.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision in which the RO 
denied the Veteran's claims for service connection for 
alcoholism, back condition, headache condition, and lymphoma 
and continued the denial of the Veteran's claim for service 
connection for personality disorder because the evidence 
submitted was not new and material.  The Veteran perfected a 
timely appeal with respect to the rating decision.  

Broadly construing the Veteran's contentions as having a 
psychiatric disorder related to service, and given the 
findings of record, which include diagnoses of depressive 
disorder, mood disorder not otherwise specified, borderline 
personality disorder, and bipolar disorder, the Board has 
recharacterized the Veteran's claim as stated on the title 
page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per 
curiam order).

The Veteran, in an April 2003 statement, indicated that he 
was suffering from an eye injury and received treatment at 
Fort Lee, Virginia.  This issue is referred to the RO for the 
purpose of clarifying with the Veteran whether he intended to 
raise a claim for an eye injury and for any appropriate 
development.  

The Veteran requested a Board hearing at his local VA office 
in April 2005.  Per that request, the Veteran was scheduled 
for a video-conference hearing in front of the undersigned 
Veterans Law Judge on June 21, 2006.  The Veteran did not 
appear for this hearing and no further requests for a hearing 
have been received, therefore, the Veteran's request for a 
hearing is considered withdrawn.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder is being remanded and is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  In a September 1986 rating decision, the RO denied the 
Veteran's claim for service connection for a personality 
disorder or nervous condition.  The Veteran did not initiate 
an appeal of that decision.  

2.  The evidence associated with the claims file since the 
September 1986 rating decision includes evidence that is not 
cumulative and redundant of evidence of record at the time of 
the prior denial, that relates to unestablished facts 
necessary to substantiate the claim, and that raises a 
reasonable possibility of substantiating the claim for 
service connection for an acquired psychiatric disorder.  

3.  The Veteran filed his claim for service connection for 
alcoholism in February 2003, after the passage of 
congressional legislation prohibiting the grant of direct 
service connection for alcohol and drug abuse based on claims 
filed on or after October 31, 1990.

4.  There is no competent evidence of record relating the 
Veteran's current back condition to service.  

5.  There is no competent evidence of record relating the 
Veteran's current headache condition to service.  

6.  There is no competent evidence of record relating the 
Veteran's non-Hodgkin's lymphoma to service.  

CONCLUSIONS OF LAW

1.  The RO's September 1986 decision that denied the claim 
for service connection for a personality disorder or nervous 
condition became final.  See 38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.104, 20.204, 20.302, 20.1103 
(2009).

2.  As evidence received since the September 1986 rating 
decision, denying service connection for a personality 
disorder or nervous condition, is new and material, the 
criteria for reopening the claim for service connection for 
an acquired psychiatric condition are met. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  Alcoholism was not, as a matter of law, incurred in or 
aggravated by service, and the Veteran's alcoholism is not 
proximately due to, the result of, or aggravated by any 
service-connected disorder.  38 U.S.C.A. §§ 105, 1131, 5103, 
5103A, 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 
3.102, 3.159, 3.301, 3.303, 3.304, 3.310(a) (2009); Sabonis 
v. Brown, 6 Vet. App. 426, 430 (1994); Allen v. Brown, 7 Vet. 
App. 439 (1995).

4.  A back condition was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2009).

5.  A headache condition was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2009).



6.  Non-Hodgkin's lymphoma was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable decision on the Veteran's 
petition to reopen his previously denied claim for service 
connection for an acquired psychiatric disorder, the Board 
finds that all notification and development action needed to 
fairly adjudicate that claim has been accomplished.

With respect to the Veteran's service connection claims, 
notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim(s); (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim(s), in accordance 
with 38 C.F.R. § 3.159(b)(1).
The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 
23,356 (Apr. 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  

In this appeal, a March 2003 pre-rating letter provided 
notice to the Veteran regarding what information and evidence 
was needed to substantiate the claim for service connection, 
as well as what information and evidence must be submitted by 
the Veteran, what information and evidence would be obtained 
by VA, and that he should send the information describing 
additional evidence or the evidence itself to the VA.  In 
addition, although the Veteran was not provided notice 
regarding assignment of effective dates (in the event that 
the claim was granted), the Board's decision herein denies 
the Veteran's claims for service connection.  As no effective 
date is being, or is to be assigned, there is therefore no 
possibility of prejudice to the Veteran under the 
requirements of Dingess v. Nicholson, 19 Vet. App. 473, 484 
(2006).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all available records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
Veteran's service records, service treatment records, Social 
Security record, and private treatment records.  


II.  Pertinent Laws and Regulations

A.  New and Material Evidence

In general, rating decisions that are not timely appealed are 
final and binding based on the evidence then of record.  See 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2009).  A claim which has been denied in an unappealed RO 
decision may not thereafter be reopened and allowed.  38 
U.S.C.A. § 7105(c) (West 2002).  The exception to this rule 
is 38 U.S.C.A. § 5108 (West 2002), which provides that if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.

The Board notes that there has been a regulatory change with 
respect to the definition of what constitutes new and 
material evidence, which applies prospectively to all claims 
made on or after August 29, 2001.  See 66 Fed. Reg. 45,620-30 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156(a)].  In the 
current case, evidence construed as a claim to reopen was 
received in February 2003, subsequent to that date.  
Therefore, the current version of the law, which is set forth 
in the following paragraph, is applicable in this case.

New evidence means existing evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).

A VA adjudicator must follow a two-step process in evaluating 
previously denied claims.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, then the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all of the evidence, both new and old, after ensuring that 
VA's statutory duty to assist the claimant in the development 
of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 
(West 2002); Elkins v. West, 12 Vet. App. 209 (1999); Vargas- 
Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the limited purpose of determining whether new and 
material evidence has been submitted, the credibility of the 
newly submitted evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

B.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2009).  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

III.  Analysis

A.  Petition to Re-open

In a September 1986 rating decision, the RO denied service 
connection for a personality disorder.  The evidence of 
record at that time consisted of service treatment records.  
Those records were void of any complaints of or diagnoses of 
a personality disorder.  
The evidence added to the record since the September 1986 
rating decision consists of various VA treatment records 
dated from July 2002 to December 2005 and private treatment 
records.  The newly submitted VA treatment records show that 
the Veteran has been diagnosed with depressive disorder, mood 
disorder not otherwise specified, alcohol dependence, and 
borderline personality disorder.  A November 2002 outpatient 
record showed that despite the Veteran's reports of 
significant depression, mental status examination did not 
support a significant axis I diagnosis.  The Veteran was 
found to have a significant axis II component and poor coping 
skills.  

Various private treatment records showed that the Veteran 
sought treatment both inpatient and outpatient for his 
psychiatric condition.  Throughout that treatment, the 
Veteran was diagnosed with several psychiatric conditions.  
Specifically, a November 2004 private treatment record shows 
that the Veteran was diagnosed with depression not otherwise 
specified; rule out bipolar II and axis II personality 
disorder not otherwise specified with anti-social and passive 
aggressive traits.  An April 2005 psychiatric evaluation 
showed that the Veteran was diagnosed with depression not 
otherwise specified.  A July 2005 discharge summary showed 
that the Veteran was diagnosed with depressive disorder not 
otherwise specified.  A September 2006 discharge summary 
showed that the Veteran had a long history of depressive 
symptoms.  The Veteran was diagnosed with bipolar disorder, 
not otherwise specified.  

The evidence that has been submitted since the September 1986 
rating decision is both new and material.  Material evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2009).  The evidence submitted, 
establishes that the Veteran has been diagnosed with multiple 
acquired psychiatric disorders and thus the evidence tends to 
establish a previously unestablished fact that was necessary 
to substantiate the claim.  

After reviewing the record, the Board finds that new and 
material evidence has been submitted to reopen the Veteran's 
service connection claim for an acquired psychiatric 
disorder.  

B.  Service Connection Claims

Alcoholism

The Veteran's service treatment records are negative for any 
complaints, treatment, or diagnosis of an alcohol abuse 
disorder.

Section 8052 of the Omnibus Budget Reconciliation Act (OBRA) 
of 1990, Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 
91, prohibits, effective for claims filed after October 31, 
1990, [as in this case] payment of compensation for a 
disability that is a result of a veteran's own alcohol or 
drug abuse.  Moreover, Section 8052 also amended 38 U.S.C.A. 
§ 105(a) to provide that, with respect to claims filed after 
October 31, 1990, an injury or disease incurred during active 
service will not be deemed to have been incurred in line of 
duty if the injury or disease was a result of the person's 
own willful misconduct, including abuse of alcohol or drugs.  
See 38 U.S.C.A. § 105; 38 C.F.R. §§ 3.1(m), 3.301(d).

However, the United States Court of Appeals for the Federal 
Circuit (Court) has held that there can be service connection 
for compensation for an alcohol or drug abuse disability 
acquired as secondary to, or as a symptom of, his or her 
service-connected disability.  Allen v. Principi, 237 F.3d 
1368 (Fed. Cir. 2001).  The Court indicated that veterans 
could only recover if they can "adequately establish that 
their alcohol or drug abuse disability is secondary to or is 
caused by their primary service-connected disorder."  Id. at 
1381.  The Court further stated that such compensation would 
only result "where there is clear medical evidence 
establishing that the alcohol or drug abuse disability is 
indeed caused by a veteran's primary service-connected 
disability, and where the alcohol or drug abuse disability is 
not due to willful wrongdoing."  Id.

Here, the Veteran does not allege, nor does the record 
support a secondary claim for service connection for 
alcoholism; the Veteran is not currently service-connected 
for any condition.  The Veteran filed his claim for service 
connection for alcoholism in February 2003.  Given that the 
above-referenced legislation expressly prohibits the grant of 
direct service connection for alcohol or drug abuse based on 
claims filed on or after October 31, 1990, the Veteran's 
claim for service connection on a direct basis must be denied 
as a matter of law.  See Sabonis v. Brown, 6 Vet. App. at 429 
(1991).

Back condition, headache condition, and non-Hodgkin's 
lymphoma

Service treatment records show that the Veteran complained of 
low back pain on several occasions.  A March 1985 service 
treatment record showed that the Veteran's chief complaint 
was back pain.  The pain had lasted less than one week and 
the Veteran did not have a temperature.  Similarly an August 
1985 service treatment record showed that the Veteran 
complained of low back pain at T1-3.  The Veteran indicated 
that the pain radiated to his legs.  The Veteran's service 
treatment records showed no complaints of or treatment for 
migraines or headaches or lymphoma.  

Various VA treatment records have been associated with the 
Veteran's claims file.  The pertinent records will be 
discussed.  

A July 2002 progress note showed that the Veteran was 
diagnosed with chronic low back pain.  The Veteran stated his 
pain was a five on a scale from one to ten.  He completed 
exercises independently and consistently.  Another July 2002 
progress note showed that the Veteran was referred to 
physical therapy for chronic low back pain that had persisted 
for over a year.  The Veteran reported that his initial back 
injury happened about two years ago at work when he fell off 
a scaffold.  A discharge record from July 2002 showed that 
the Veteran was diagnosed as having chronic low back pain.  A 
May 2003 progress note showed that the Veteran complained of 
back pain, primarily on the left side.  The Veteran reported 
the pain as a five out on a scale from one to ten.  The 
Veteran's posture was described as decreased lumbar lordosis.  
His trunk flexion was within normal limits.  The Veteran 
complained of a "pulling" lumbar spine bilaterally.  The 
Veteran's side flexion and extension were approximately 25 % 
limited An August 2005 initial treatment plan note showed 
that the Veteran was diagnosed with chronic low back pain.  

VA treatment records show various complaints of migraines and 
chronic headaches.  
Specifically, a May 2003 progress note showed that the 
Veteran complained of a constant headache.  He stated that 
the pain was constant and localized to his right temporal 
area.  An October 2004 progress note showed that the Veteran 
was seen for a follow-up appointment for headaches.  The 
Veteran was assessed as having migraine headaches.  A January 
2004 progress note showed that the Veteran called and stated 
that he needed something for his migraines.  He stated that 
he had been getting headaches every day for years.  A 
neurology consult was ordered and the Veteran was prescribed 
Motrin.  An April 2004 progress note showed that the Veteran 
complained of continued headaches in his right temple area.  
He stated that nausea accompanied the headaches but denied 
vision changes.  The Veteran stated that his headaches were 
preventing him from functioning and he has been unable to 
maintain employment due to the headaches.  The Veteran was 
assessed as having possible migraine headaches.  

VA treatment records show that the Veteran was diagnosed with 
and treated for non-Hodgkin's lymphoma.  Specifically, the 
Veteran was diagnosed with non-Hodgkin's lymphoma in July 
2002 and received chemotherapy treatment for that condition.  
An August 2005 progress note showed that the Veteran's non-
Hodgkin's lymphoma was in remission.  

In order to establish service connection, there must be 
evidence of a current disability.  In this regard, the 
evidence of record shows that the Veteran has been diagnosed 
with non-Hodgkin's lymphoma, chronic low back pain, and 
possible migraine headaches.  However, there is no evidence 
of record, neither medical, nor lay evidence of in-service 
incurrence or aggravation of any disease or injury. Though 
service treatment records show several complaints of low back 
pain, a July 2002 progress note showed that the Veteran 
reported that his initial back injury (the one for which he 
was seeking treatment) happened about two years ago at work 
when he fell off a scaffold.  

Finally, in order to establish service connection for a 
claimed disorder, there must be medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Here, the record has failed to 
demonstrate such a nexus for any of the Veteran's conditions.  
Therefore, based on the foregoing, the Board concludes that 
the preponderance of the evidence is against the Veteran's 
claims that he has a back condition, headache condition, and 
lymphoma which are related to service.  

Under these circumstances, the Board finds that the claims 
for service connection must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the competent, probative evidence is against the claims, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

Entitlement to service connection for alcoholism is denied.  

Entitlement to service connection for back condition is 
denied.  

Entitlement to service connection for headache condition is 
denied.  

Entitlement to service connection for lymphoma is denied.  

New and material evidence having been received, service 
connection for an acquired psychiatric disorder is reopened, 
and is granted to this extent only.  



REMAND

With respect the Veteran's newly re-opened claim for service 
connection for an acquired psychiatric disorder, the Board 
has determined that further development is warranted. 

To ensure that all due process requirements are met, the RO 
should also give the Veteran another opportunity to present 
information and/or evidence pertinent to the claim remaining 
on appeal.  The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1); but see 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2009) (amending the relevant statute to clarify 
that VA may make a decision on the claims before the 
expiration of the one-year notice period).  The RO should 
also ensure that its notice to the Veteran meets the 
requirements of the decision in Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (as regards the five elements of a claim for 
service connection-particularly, disability ratings and 
effective dates).

A November 2004 private psychiatric evaluation stated that 
the Veteran reported getting several article 15's while in 
service and was ultimately separated from the service with an 
honorable discharge for passive aggressive personality 
disorder.  The Veteran reported that this made him feel like 
a failure and he was angry he was put in that position.  
There are no personnel records in the Veteran's claims file 
and therefore these records need to be obtained upon remand.  

Additionally, a July 2004 VA treatment record showed that the 
Veteran reported seeing a private counselor and that he had 
been diagnosed with bipolar disorder.  A VA worker placed a 
call to the private counselor and left a message with the 
Veteran indicating that he would need to sign a release so 
that those records could be obtained.  It is unclear from the 
claims file whether these records have been associated with 
the claims file.  Thus, upon remand, the Veteran should be 
asked to provide the name and address of the private 
counselor he was seeing in July 2004 so that any outstanding 
private treatment records can be obtained.  

Finally, the Board notes that the Veteran has been receiving 
treatment at the Wilkes-Barre VAMC.  The claims file contains 
various VA treatment records from this facility with the last 
record dated in December 2005.  Upon remand, the RO should 
the RO should obtain and associate with the claims file all 
outstanding VA medical records.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, on 
remand, the RO must obtain all outstanding pertinent medical 
records from the Wilkes-Barre VAMC, following the procedures 
prescribed in 38 C.F.R. § 3.159 as regards requesting records 
from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1.  Send to the Veteran and his 
representative, a letter requesting that 
the Veteran provide information, and, if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the service connection claim remaining 
on appeal.  In particular, the RO should 
specifically request that the Veteran 
provide authorization to enable it to 
obtain copies of medical records from 
private health care providers not already 
associated with the record.  
Specifically, the Veteran should be asked 
to identify the private counselor he was 
receiving treatment from in 2004.  All 
records obtained pursuant to this request 
must be included in the Veteran's claims 
file.  If the search for such records has 
negative results, documentation to that 
effect should be included in the claims 
file.  

2.  Provide specific notice as to the 
type of evidence necessary to 
substantiate the claim on appeal, to 
include service connection on a direct 
basis and due to aggravation of a 
preexisting condition.  The RO should 
also ensure that its letter meets the 
requirements of Dingess, as regards 
disability ratings and effective dates, 
should service connection be granted on 
appeal.  The RO's letter should clearly 
explain to the Veteran that he has a full 
one-year period to respond (although VA 
may decide the claim within the one-year 
period).

3.  The RO should obtain all outstanding 
records of evaluation and/or treatment of 
the Veteran from the Wilkes-Barre VAMC 
since December 2005.  The RO must follow 
the procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

4.  The Veteran's complete personnel 
record should be requested and associated 
with the claims file.  If the search for 
such records has negative results, 
documentation to that effect should be 
included in the claims file.

5.  After the following development, and 
if and only if deemed necessary, schedule 
the Veteran for a VA examination with an 
appropriate examiner in order to 
determine the nature and etiology of any 
current psychiatric disorder.  The claims 
folder and a copy of this Remand must be 
provided to the examiner for review.  The 
examiner should note in the examination 
report that he or she has reviewed the 
claims file.  Based on examination 
findings and a review of the claims file, 
the examiner should specifically express 
an opinion as to the following:

(1) Does the Veteran have a current 
psychiatric disorder? 

(2) If so, did such disorder pre-exist 
the Veteran's September 1983 to January 
1987 period of service?

(3) If such disorder did pre-exist 
service, was there a permanent increase 
in such psychiatric disability during 
service, or as the result of such 
service, that was not due to the natural 
progress of the disorder?

(4) If a current psychiatric disorder did 
not pre-exist the Veteran's period of 
service, is it is at least as likely as 
not (is there is a 50 percent chance or 
more) that any such disorder was incurred 
during the Veteran's period of service, 
or is otherwise etiologically related to 
the Veteran's period of service in any 
way?

A complete rationale must be given for 
any opinion expressed, and the foundation 
for all conclusions should be set forth.  
The report of the examination should be 
associated with the claims file.

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim on appeal, in 
light of all pertinent evidence and legal 
authority.  If the determination remains 
adverse, the Veteran and his 
representative should be furnished a 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. 
§ 3.156(a), and afforded an appropriate 
period of time to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


